Citation Nr: 0830116	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-22 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected hemorrhoids.

2.  Entitlement to service connection for nausea, to include 
as secondary to medications used for service-connected 
disabilities.

3.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the right upper 
extremity, currently evaluated as 10 percent disabling.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for joint pains, to 
include as secondary medications used for service-connected 
disabilities.

7.  Entitlement to service connection for pericarditis, to 
include as secondary to service-connected diabetes mellitus 
or cerebral vascular accident.
8.  Entitlement to service connection for headaches, to 
include as secondary to medications used for service-
connected disabilities.

9.  Entitlement to service connection for a skin disorder, to 
include as secondary to medications used for service-
connected disabilities or secondary to herbicide exposure. 

10.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.   

The issues of entitlement to an increased disability rating 
for service-connected peripheral neuropathy of the right 
upper extremity and entitlement to service connection for 
sinusitis, arthritis, joint pains, pericarditis, headaches, a 
skin disorder and PTSD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's service-connected hemorrhoids are manifested by 
discomfort and complaints of itching; there is no objective 
medical evidence of thrombosis, persistent bleeding, anemia 
related to hemorrhoids, and/or anal fissures.

2.  The competent medical evidence of record does not support 
a finding that a disability manifested by nausea currently 
exists.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the 
service-connected hemorrhoids are not met. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.114, Diagnostic Code 
7336 (2007).

2.  Nausea was not incurred in or aggravated by active 
military service, nor is it is proximately due to or the 
result of medications used for service-connected 
disabilities.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased (compensable) disability 
rating for his service-connected hemorrhoids.  He also seeks 
secondary service connection for nausea.  

As is discussed elsewhere in this decision, the remaining 
issues on appeal are being remanded for additional 
evidentiary development. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2008).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 4.3 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The veteran 
was informed of the relevant law and regulations pertaining 
to his increased rating claim in a letter from the RO dated 
July 20, 2004.  The veteran was specifically informed, in a 
section entitled "What the Evidence Must Show," that in 
order to established entitlement to an increased disability 
rating the evidence must demonstrate "that your service-
connected condition has gotten worse."  With respect to the 
veteran's service connection claim, a letter from the RO 
dated April 19, 2004 informed the veteran that in order to 
establish service connection the evidence must demonstrate 
"a relationship between your current disability and an 
injury, disease, or event in military service."  

Although the April 2004 letter informed the veteran what was 
needed to establish service connection on a direct basis, it 
did not include a discussion of what was needed to establish 
service connection on a secondary basis.  However, the Board 
finds that the veteran demonstrated actual knowledge of what 
was necessary to establish service connection on a secondary 
basis via statements submitted to the Board.  See, e.g.,  the 
March 19, 2004 Statement in Support of Claim and the June 29, 
2005 substantive appeal; see also Simmons v. Nicholson, 487 
F.3d 892 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  As such, the Board concludes that any 
deficiencies have not affected the essential fairness of the 
adjudication.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  

Crucially, the veteran was generally informed of VA's duty to 
assist him in the development of his claims and advised of 
the provisions relating to the VCAA in the above-referenced 
April 2004 and July 2004 letters.  Specifically, the veteran 
was advised in the letters that VA is responsible for 
obtaining records from any Federal agency, to include 
military records, outpatient records from VA treatment 
facilities and records from the Social Security 
Administration.  The letters further indicated that a VA 
examination would be scheduled if necessary to adjudicate his 
claims.  With respect to private treatment records, both 
letters informed the veteran that VA would make reasonable 
efforts to obtain relevant private records.  Copies of VA 
Form 21- 4142, Authorization and Consent to Release 
Information, were included with the letters, and the veteran 
was asked to complete this release for each private 
healthcare provider so that VA could obtain these records on 
his behalf.  

The April 2004 and July 2004 letters further emphasized: 
"You must give us enough information about your records so 
that we can request them from the person or agency that has 
them.  If the holder of the records declines to give us the 
records or asks for a fee to provide them, we'll notify you 
of the problem.  It's your responsibility to make sure that 
we receive all requested records that aren't in the 
possession of a Federal department or agency" [Emphasis as 
in the original letters].  

The April 2004 and July 2004 VCAA letters also specifically 
requested of the veteran: "If there is any other additional 
evidence or information that you think will support your 
claim[s], please let us know.  If you have any evidence in 
your possession that pertains to your claim[s], please send 
it to us."  This request complies with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b) in that the RO informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1), veteran status, is not at issue.  
The service connection claims were denied based upon elements 
(2), existence of a disability and (3), a connection between 
the veteran's service and the disability.  As was discussed 
above, the veteran received specific notice of these 
elements.  In addition, the veteran received notice as to 
elements (4) and (5), degree of disability and effective date 
via a June 16, 2008 letter.  Moreover, because the veteran's 
claims are being denied, elements (4) and (5) are moot and 
any timing errors alleged because of this notice are without 
merit.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Board observes that the veteran was not informed of the 
relevant law and regulations pertaining to his claims to 
include as contemplated in the recent Dingess and Vazquez 
decisions.  However, the essential fairness of the 
adjudication was not affected because the veteran had actual 
knowledge of what was necessary to substantiate his claims.  
See Sanders, supra.  The veteran has submitted argument which 
specifically referenced the rating criteria pertinent to his 
service-connected hemorrhoids, and made specific argument as 
to how this disability had increased in severity and the 
effect that increase had on the veteran's employment and 
daily life.  See, e.g., the February 17, 2005 notice of 
disagreement; see also the June 29, 2005 substantive appeal.  
It is therefore clear that the veteran was or should have 
been aware of the applicable schedular standards.  

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice to include as 
contemplated by the Court in Dingess and Vazquez-Flores.  

The Board notes that the veteran, through his attorney, has 
submitted correspondence which indicates his belief that VCAA 
must notify him of "the existence of negative evidence and 
how to counter this evidence."  See, e.g., the March 3, 2008 
Statement in Support of Claim.  However, the United States 
Court of Appeals for the Federal Circuit has specifically 
found that VCAA notice "may be generic in the sense that it 
need not identify evidence specific to the individual 
claimant's case (though it necessarily must be tailored to 
the specific nature of the veteran's claim)."  See Wilson v. 
Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) at 1062. The Court 
has further stated since 38 U.S.C.A. § 5103(a) "deals only 
with information and evidence gathering prior to the initial 
adjudication of a claim . . . it would be senseless to 
construe that statute as imposing upon the Secretary a legal 
obligation to rule on the probative value of information and 
evidence presented in connection with a claim prior to 
rendering a decision on the merits itself." See also 
Locklear v. Nicholson, 20 Vet.App. 410 at 415 (2006).  
Therefore, the contention that the veteran should be provided 
notification as to the adequacy of the evidence in his case 
is meritless.

The veteran and his attorney are obviously aware of what is 
required of him and of VA.  Because there is no indication 
that there exists any evidence which could be obtained which 
would have an effect on the outcome of this case, no further 
VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is 
no reasonable possibility that additional development will 
aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2007).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate his claims, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating them.  In particular, reports of VA and 
private treatment of the veteran have been associated with 
the claims folder.  Additionally, the veteran was afforded VA 
fee-basis examinations in August 2004 and September 2004.

The veteran's service medical records are not associated with 
the claims folder. 

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the Court elaborated on the VA's 
responsibility to obtain a veteran's service medical records.  
The Board finds, however, that there is no reasonable 
possibility that the missing records may be located or 
recovered, and thus no useful purpose would be served in 
remanding this matter for more development.  See Hayre [VA's 
efforts to obtain service department records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile].  

In this case, the RO has attempted to locate the veteran's 
service medical records a number of times.  The RO submitted 
requests to the NPRC in October 2001 and January 2007, asking 
for all available military medical and dental and personnel 
records for the veteran.  The NPRC responded in May 2007 that 
no service medical records were available for the veteran.  

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  See also Hayre, supra 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  So 
it is in this case.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims, and 
has declined the option of a personal hearing.  He has been 
ably represented by his attorney.  

Accordingly, the Board will proceed to a decision as to two 
of the issues on appeal.


1.  Entitlement to an increased (compensable) disability 
rating for service-connected hemorrhoids.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes 
identify the various disabilities. See 38 C.F.R. Part 4.

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The RO has rated the veteran's disability under Diagnostic 
Code 7336, which is obviously applicable in the instant case 
because it pertains specifically to the disability at issue 
(hemorrhoids) and because it provides specific guidance as to 
how symptoms of this disability are to be evaluated.  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate, and the 
veteran has not requested that another primary diagnostic 
code should be used.

Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7336.

Specific rating criteria

A noncompensable rating is assigned for hemorrhoids which are 
mild or moderate.  A 10 percent rating is assigned for 
hemorrhoids, external or internal, large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent rating is assigned for 
hemorrhoids, external or internal, with persistent bleeding 
and with secondary anemia, or with fissures. 
See 38 C.F.R. § 4.114, Diagnostic Code 7336.

Analysis

Schedular rating

The veteran's hemorrhoids are currently rated noncompensably 
disabling, which is congruent with mild or moderate 
hemorrhoids.  The word "moderate" is not defined in the VA 
Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  See 38 C.F.R. § 
4.6.  The Board observes in passing that "moderate" is 
defined as "of average or medium quality, amount, scope, 
range, etc." 
See Webster's New World Dictionary, Third College Edition 
(1988), 871.

As has been discussed above, where the evidence shows 
hemorrhoids which are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences, 
a 10 percent disability rating will be assigned.

The veteran was thoroughly examined in August 2004.  The 
veteran indicated that his hemorrhoids bothered him 
frequently, causing itching.  Physical examination was 
essentially normal.  One hemorrhoid was identified in the 2 
o'clock position as "not reducible."  The examiner 
indicated that there was no evidence of bleeding or 
thrombosis.  Excessive redundant tissue was not identified by 
the examiner.  

With respect to frequency of recurrences, there is no 
objective evidence supporting the veteran's contentions of 
frequent recurrences.  Indeed, though the veteran has sought 
treatment for various medical problems over the years, there 
is no indication in the record that the veteran has sought 
any treatment for hemorrhoids during the appellate period.  
Indeed, a December 2006 VA outpatient note indicates the 
veteran had no hemorrhoids or bleeding.  The absence of the 
need for treatment appears to support the conclusion that no 
active disease process is present. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence].

Based on the record as a whole, the Board finds that the 
veteran's statements as to the severity of his hemorrhoids 
are outweighed by the largely negative medical evidence.

The Board does not doubt that the veteran experiences 
discomfort with respect to his service-connected disability.  
However, such symptoms do not allow for an increased 
disability rating under the applicable diagnostic code.  Such 
symptomatology is contemplated in the noncompensable 
disability rating assigned for "moderate" hemorrhoids.

In short, a preponderance of the evidence does not show 
hemorrhoids which are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 10 percent disability rating will not be assigned.

To warrant a 20 percent disability rating under Diagnostic 
Code 7336, the competent medical evidence must demonstrate 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  The first two criteria are 
conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) 
[use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met].  The third criteria is disjunctive.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" 
requirement must be met in order for an increased rating to 
be assigned].

There is no evidence of anal fissures to warrant a 20 percent 
disability rating under Diagnostic Code 7336.  The August 
2004 VA examination did not indicate the presence of 
fissures, and no fissures are noted in the veteran's ongoing 
VA and private treatment records.

In addition, there is no evidence of persistent bleeding with 
secondary anemia. Bleeding was not demonstrated upon physical 
examination in August 2004, and the examiner specifically 
indicated there the veteran was no evidence of significant 
anemia or malnutrition.  The criteria for entitlement to a 20 
percent disability rating thus have not been met or 
approximated.

In short, the objective medical evidence of record indicates 
that the veteran is not entitled to an increased disability 
rating under the applicable schedular criteria.

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The veteran's claim for an increased disability rating for 
his service-connected hemorrhoids was filed in March 2004.  
Therefore, the relevant time period under consideration is 
from March 2003 to the present.

The veteran's service-connected hemorrhoids had been rated 
noncompensably disabling from since the date of service 
connection, July 9, 2001.  The question to be answered by the 
Board, then, is whether any different ratings should be 
assigned for any period from March 2003 to the present.

As discussed above, after a careful review of the record, the 
Board can find no evidence to support a finding that the 
veteran's hemorrhoids were more severe than the currently 
assigned noncompensable rating during the appeal period.  The 
August 2004 VA examination report, discussed above, 
demonstrates no significant differences in pathology or 
functional limitations.  The evidence further indicates that 
prior and subsequent to the August 2004 VA examination, the 
existence of the excess and irreducible tissue was not 
documented in the record.

Accordingly, there is no basis for awarding a 10 percent or 
higher rating at any time.

Extraschedular rating consideration

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected 
hemorrhoids result in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) [extraschedular rating 
criteria].  Accordingly, in the absence of the matter being 
raised by the veteran or adjudicated by the RO, the Board 
will not address the veteran's entitlement to an 
extraschedular rating.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance]; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the event if 
the veteran believes that an exceptional or unusual 
disability picture is present which warrants consideration of 
an extraschedular rating by appropriate VA officials, he may 
raise this matter with the RO.


2.  Entitlement to service connection for nausea, to include 
as secondary to medications used for service-connected 
disabilities.

Competency and Credibility 

With regard to lay evidence, the Board must initially 
evaluate if the evidence is competent.  If so, credibility 
must be assessed.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that varicose veins was a condition involving "veins that 
are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  See Jandreau.  
The claimant is not competent to provide more than simple 
medical observations.  He is not competent to provide a 
medical opinion regarding a diagnosis in this case or to the 
etiology of the claimed disability.  See Barr.  

Pertinent law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In order to establish service connection for the claimed 
disability on a direct basis, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted 
above, addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the 
revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) and determine the extent 
of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level. 

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b) (2007)).

Although it was expected that the intended effect of the 
amendment was to conform VA regulations to the Allen 
decision, the regulatory amendment effectively resulted in a 
change in the law.  This analysis is not correct.  Rather, 
the overall intention of the amendment to 38 C.F.R. 
§ 3.310(b) was to implement the Allen decision, the amended 
38 C.F.R. § 3.310(b) clearly institutes additional 
evidentiary requirements that must be satisfied before 
aggravation may be conceded and service connection granted.  
In addressing the imposition of this new evidentiary 
requirement, the regulatory comments cite to 38 U.S.C. § 501 
as the supporting authority, and not Allen.  See 71 Fed. Reg. 
52,744-45 (Sept. 7, 2006).

A review of the regulatory comments make clear that, 
ultimately, it is the veteran's responsibility to support his 
or her claim by providing evidence of the baseline level of 
severity, and that it is not enough merely that an examiner 
concludes that there is "aggravation."  See 71 Fed. Reg. 
52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive 
evidentiary restrictions on a veteran before aggravation may 
be conceded, and these restrictions appear to have no basis 
in the Allen decision itself.  

However, in this case, the veteran's claim was filed prior to 
the effective date of the revised regulation (October 10, 
2006).  As such, the Board finds that the prior version of 
the regulation is more advantageous to the veteran and should 
be applied.  When a regulation changes and the former version 
is more favorable, VA can apply the earlier version of the 
regulation for the period prior to, and after, the effective 
date of the change.  See generally, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003.  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  Symptoms alone, without a diagnosed or 
identifiable underlying malady or condition, do not in and of 
themselves constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).

Analysis

Direct service connection 

With respect to Hickson element (1), current disability, 
there is no medical evidence which supports a conclusion that 
a disability manifested by nausea currently exists.  The VA 
examination reports dated in August 2004 and September 2004 
are negative for any such disability, despite the veteran's 
report of nausea.  

The Board has no reason to doubt that the veteran experiences 
nausea; indeed "intractable nausea" was noted in a private 
treatment record dated in September 2001.  However, symptoms 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez, supra.

In short, the competent medical evidence of record is 
negative for a disability manifested by nausea.  There is no 
medical evidence to the contrary.  The veteran has been 
accorded ample opportunity to present medical evidence in 
support of his claim; he has failed to do so.  See 
38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].

To the extent that the veteran himself believes that a 
disability manifested by nausea exists, it is now well 
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters such as diagnosis, date of onset or cause of a 
disability.  See Jandreau, see also Espiritu v. Derwinski, 2 
Vet. App. 491, 494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The statements offered by him in support of his 
own claim are not competent medical evidence and do not serve 
to establish the existence of any of the claimed current 
disability.  The fact of the matter is that no such 
disability has been clinically identified.

In the absence of any diagnosed disability manifested by 
nausea, service connection may not be granted.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  
Accordingly, Hickson element (1) has not been met for the 
claim, and it fails on this basis alone.

In the absence of proof of a present disability, there can be 
no valid claim or the grant of the benefit.  See Rabideau.  
Absent a current diagnosis, service connection is not 
warranted.

Secondary service connection 

The Board notes that without evidence of a current 
disability, the veteran is not entitled to secondary service 
connection (due to medications used for service-connected 
disabilities), as such also requires the existence of a 
current disability.  
See Wallin, supra.



Conclusion

In summary, for the reasons and bases which have been 
expressed above, the Board concludes that the preponderance 
of the evidence is against the claim in the absence of 
current disability.  The benefit of the doubt rule 
accordingly need not be applied.  The veteran's claim of 
entitlement to service connection for a disability manifested 
by nausea is accordingly denied.   


ORDER

Entitlement to an increased (compensable) disability rating 
for service-connected hemorrhoids is denied.

Service connection for nausea is denied.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that these 
issues must be remanded for further development.  

3.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the right upper 
extremity, currently evaluated as 10 percent disabling.

The veteran was diagnosed with carpal tunnel syndrome in July 
2001.  It appears that neurological symptomatology from the 
veteran's carpal tunnel syndrome may overlap with the 
symptomatology associated with the service-connected 
peripheral neuropathy of the right upper extremity.  The 
medical evidence of record, including the most recent VA fee-
basis examination dated in August 2004, does not 
differentiate between the symptomatology associated with the 
peripheral neuropathy disability and the symptomatology 
associated with carpal tunnel syndrome.  

The Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and a non service-connected disability in the absence of 
medical evidence which does so.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  For this reason, the case must be 
remanded for a medical opinion which differentiates between 
the peripheral neuropathy of the right upper extremity and 
carpal tunnel syndrome, to the extent possible.  

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for joint pains, to 
include as secondary medications used for service-connected 
conditions.

7.  Entitlement to service connection for pericarditis, to 
include as secondary to service-connected diabetes mellitus 
or cerebral vascular accident.

8.  Entitlement to service connection for headaches, to 
include as secondary to medications used for service-
connected disabilities.

9.  Entitlement to service connection for a skin disorder, to 
include as secondary to medications used for service-
connected disabilities or secondary to herbicide exposure.

The current medical evidence of record is unclear as to 
whether the veteran currently has sinusitis.  A May 2004 
computed tomography (CT) of the sinuses reveals possible 
acute sinusitis.  Additionally, although the veteran further 
alleges that he has had sinusitis continuously since service, 
he has never been medically evaluated for such.  

Private medical evidence also shows current diagnoses of both 
polyarthritis and osteoarthritis.  The veteran also indicated 
in an October 2001 private treatment record that his 
arthritis symptomatology has been present since "at least 
[the] 1980s."  He has never been evaluated for his 
arthritis.

The veteran identified treatment for pericarditis at St. 
Francis Hospital in about 1992.  The Board believes that 
medical records from this facility should be obtained and 
associated with the record.  Additionally, though a VA fee-
basis examination concerning this issue was provided in 
August 2004, a medical nexus opinion as to secondary service 
connection has not been obtained.  

The veteran's headaches are documented throughout the 
evidence of record.  Additionally, although the veteran 
further alleges that he has had headaches continuously since 
service, he has never been medically evaluated for such.   

Finally, with respect to the veteran's skin disorder claim, 
current diagnoses of fungal infection and "chronic rashes 
since Vietnam" are of record.  Additional evidentiary 
development in the form of an examination and opinion is 
warranted.  The Board notes that since herbicide exposure is 
presumed, clarification as to the presence of chloracne is 
also necessary.

The veteran has not been afforded a VA examination to include 
a VA medical opinion in order to determine if sinusitis is 
etiologically related to service; if polyarthritis, 
osteoarthritis or joint pains are etiologically related to 
service or medications used for service-connected 
disabilities; if pericarditis is etiologically related to 
service or service-connected diabetes mellitus or 
cerebrovascular accident; if headaches are etiologically 
related to service or medications used for service-connected 
disabilities; or if any identified skin disorders, to include 
chloracne, are etiologically related to service, medications 
used for service-connected disabilities, or presumed 
herbicide exposure.  The Board notes that, with respect to 
the secondary service connection claims, the veteran is 
currently service-connected for nephropathy, diabetes 
mellitus type II, bilateral hearing loss, peripheral 
neuropathy of the upper and lower extremities, cerebral 
vascular accident, tinnitus and hemorrhoids.
VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002).  VA's duty to assist 
includes providing a medical examination and/or obtaining a 
medical opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

10.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

The veteran has alleged vague stressors during Vietnam 
service with respect to his claim of entitlement to service 
connection for PTSD, to include exposure to sniper fire.  A 
formal finding of the U.S. Army Joint Service Records 
Research Center (JSRRC) dated in February 2008 indicates the 
veteran failed to provide enough information to corroborate 
his stressors.

The veteran's DD Form 214 is not associated with the claims 
folder.  However, service personnel records reflect the 
veteran's MOS of vehicle wheel mechanic in 1967, as well as 
his presence in Vietnam from October 1967 to January 1968.  
As there is a three-month window which encompasses the 
veteran's presence in Vietnam, an additional attempt to 
verify the veteran's stressors should be made.  A copy of the 
veteran's DD Form 214 should also be obtained, if possible.

Accordingly, the case is REMANDED for the following actions:

1.  Request all treatment records from 
St. Francis Hospital pertaining to the 
veteran for service-connected 
pericarditis dated around 1992.  All 
records obtained from this facility 
should be associated with the 
veteran's claims folder.  

2.  Request a copy of the veteran's DD 
Form 214.  All efforts to obtain this 
form should be documented in the 
claims folder.   

3.  Contact the veteran and offer him 
another opportunity to provide any 
additional information he can remember 
regarding his claimed stressors as 
well as inform him of the importance 
of providing as much detail as 
possible.  The veteran should be asked 
to provide specific details of the 
claimed stressful events during 
service, such as the names of 
casualties and identifying information 
concerning any other individuals 
involved in the events, including 
their ranks, units of assignments, or 
any other identifying details.

With this information, review the file 
and prepare a summary of all the 
claimed stressors.  This summary must 
be prepared whether or not the veteran 
provides an additional statement, as 
requested above.  This summary, a copy 
of the veteran's DD 214, if existing, 
and all associated service documents 
should be sent to the JSRRC, National 
Archives and Records Administration 
(NARA), or any other appropriate 
agency for verification of the alleged 
stressful events in Vietnam from 
October 1967 to January 1968.  JSRRC, 
NARA, or any other agency should be 
provided with a copy of any 
information obtained above and should 
be requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.

4.  Schedule the veteran for a VA 
examination.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file 
was reviewed.  Any indicated tests, 
including X-rays if indicated, should 
be accomplished.  Based on a review of 
the claims file and any examination 
findings, the examiner should 
differentiate between the 
symptomatology associated with the 
veteran's peripheral neuropathy of the 
right upper extremity and that which 
is attributable to carpal tunnel 
syndrome.  If the symptomatology 
cannot be differentiated, the examiner 
should so state.  

5.  Schedule the veteran for a VA 
examination.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file 
was reviewed.  Any indicated tests, 
including X-rays if indicated, should 
be accomplished.  Based on a review of 
the claims file and any examination 
findings, the examiner should state 
the medical probabilities (less likely 
than not; at least as likely as not; 
or more likely than not) that any 
sinusitis is related to his military 
service.  

6.  Schedule the veteran for a VA 
examination.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file 
was reviewed.  Any indicated tests, 
including X-rays if indicated, should 
be accomplished.  Based on a review of 
the claims file and any examination 
findings, the examiner should state 
the medical probabilities (less likely 
than not; at least as likely as not; 
or more likely than not) that any 
polyarthritis or osteoarthritis is 
related to his military service.  The 
examiner should also state the medical 
probabilities (less likely than not; 
at least as likely as not; or more 
likely than not) that the veteran's 
polyarthritis or osteoarthritis is 
proximately due to, or the result of, 
medications taken for service-
connected disabilities.  The examiner 
should also opine as to the medical 
probabilities (less likely than not; 
at least as likely as not; or more 
likely than not) that any current 
polyarthritis or osteoarthritis has 
been permanently aggravated by 
medications taken for the veteran's 
service-connected disabilities, i.e., 
that there has been a permanent 
increase in disability which is not 
due to the natural progress of the 
disease.  The examiner should note 
that the veteran is currently service-
connected for nephropathy, diabetes 
mellitus type II, bilateral hearing 
loss, peripheral neuropathy of the 
upper and lower extremities, cerebral 
vascular accident, tinnitus and 
hemorrhoids.  The examiner should also 
note that aggravation means a 
worsening of the underlying condition 
versus a temporary flare-up of 
symptoms.  The examiner should provide 
a complete rationale for all opinions 
expressed and conclusions reached.

7.  Schedule the veteran for a VA 
examination.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file 
was reviewed.  Any indicated tests, 
including X-rays if indicated, should 
be accomplished.  Based on a review of 
the claims file and any examination 
findings, the examiner should state 
the medical probabilities (less likely 
than not; at least as likely as not; 
or more likely than not) that any 
pericarditis is related to his 
military service.  The examiner should 
also state the medical probabilities 
(less likely than not; at least as 
likely as not; or more likely than 
not) that any pericarditis is 
proximately due to, or the result of, 
medications taken for service-
connected diabetes mellitus or 
cerebral vascular accident.  The 
examiner should also opine as to the 
medical probabilities (less likely 
than not; at least as likely as not; 
or more likely than not) that any 
current pericarditis has been 
permanently aggravated by diabetes 
mellitus or cerebral vascular 
accident, i.e., that there has been a 
permanent increase in disability which 
is not due to the natural progress of 
the disease.  The examiner should note 
that aggravation means a worsening of 
the underlying condition versus a 
temporary flare-up of symptoms.  The 
examiner should provide a complete 
rationale for all opinions expressed 
and conclusions reached.

8.  Schedule the veteran for a VA 
examination.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file 
was reviewed.  Any indicated tests, 
including X-rays if indicated, should 
be accomplished.  Based on a review of 
the claims file and any examination 
findings, the examiner should state 
the medical probabilities (less likely 
than not; at least as likely as not; 
or more likely than not) that any 
headaches are related to his military 
service.  The examiner should also 
state the medical probabilities (less 
likely than not; at least as likely as 
not; or more likely than not) that the 
veteran's headaches are proximately 
due to, or the result of, medications 
taken for service-connected 
disabilities.  The examiner should 
also opine as to the medical 
probabilities (less likely than not; 
at least as likely as not; or more 
likely than not) that any current 
headaches have been permanently 
aggravated by medications taken for 
the veteran's service-connected 
disabilities, i.e., that there has 
been a permanent increase in 
disability which is not due to the 
natural progress of the disease.  The 
examiner should note that the veteran 
is currently service-connected for 
nephropathy, diabetes mellitus type 
II, bilateral hearing loss, peripheral 
neuropathy of the upper and lower 
extremities, cerebral vascular 
accident, tinnitus and hemorrhoids.  
The examiner should also note that 
aggravation means a worsening of the 
underlying condition versus a 
temporary flare-up of symptoms.  The 
examiner should provide a complete 
rationale for all opinions expressed 
and conclusions reached.

9.  Schedule the veteran for a VA 
examination.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file 
was reviewed.  Any indicated tests, 
including X-rays if indicated, should 
be accomplished.  Based on a review of 
the claims file and any examination 
findings, the examiner should clarify 
the diagnosis of the veteran's current 
skin disability, to include 
consideration of the presence of 
chloracne.  The examiner should also 
state the medical probabilities (less 
likely than not; at least as likely as 
not; or more likely than not) that any 
current skin disability is related to 
his military service.  The examiner 
should also determine the medical 
probabilities (less likely than not; 
at least as likely as not; or more 
likely than not) that any identified 
skin disability is proximately due to, 
or the result of, medications taken 
for service-connected disabilities or 
presumed herbicide exposure in 
service.  The examiner should also 
opine as to the medical probabilities 
(less likely than not; at least as 
likely as not; or more likely than 
not) that any current skin disability 
has been permanently aggravated by 
medications taken for the veteran's 
service-connected disabilities, i.e., 
that there has been a permanent 
increase in disability which is not 
due to the natural progress of the 
disease.  The examiner should note 
that the veteran is currently service-
connected for nephropathy, diabetes 
mellitus type II, bilateral hearing 
loss, peripheral neuropathy of the 
upper and lower extremities, cerebral 
vascular accident, tinnitus and 
hemorrhoids.  The examiner should also 
note that aggravation means a 
worsening of the underlying condition 
versus a temporary flare-up of 
symptoms.  The examiner should provide 
a complete rationale for all opinions 
expressed and conclusions reached.

10.  After the development requested 
above has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, review the record and 
readjudicate the veteran's claims.  If 
the decision remains unfavorable to 
the veteran, a SSOC should be 
prepared.  The veteran and his counsel 
should be provided with the SSOC and 
an appropriate period of time should 
be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


